Title: To Benjamin Franklin from Nathan Rumsey, 8 March 1777
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes March 8th. 1777.
By the Brigantine Penet Cap. Bartlet, just arrived here in 29 Days from Boston, who sailed the 2d. Day of Feby. we have received a Confirmation of the Affair at Trenton, and the particulars of General Lee’s being taken, as You will find them in the Gazette of the 6th. January herewith inclosed. The Cap. brought papers as late as the 23d. January but the inclosed of the 20th. and the 6th. include all the news of the others. As near as I can collect I think the Number of men killed, wounded and taken prisoners in the Trenton Affair including the Skirmishes of Princetown, Morristown, Hackinsack and Peek’s Hill amount to about 2000.
The Captain informs us verbally that the Congress, who, by his Excellency General Washington’s Letter you will perceive were Assembled at Baltimore, left Philadelphia upon General Howe’s Arrival at Trenton, and that their immediate Return to Philadelphia was expected: that General Lee’s being taken had greatly enraged the Populace, and that General Washington had by Flag of Truce informed the Enemy, that if they sent off General Lee for England he would hereafter give no Quarter. The French Gentleman taken with Gen. Lee is a Collonel Gaiault, who sailed from hence for Phil. in a Congress Ship in August last.
Not a Letter is come to Hand from Philadelphia, but in one to Mr. Penet from Boston it is said the Congress have ordered 100 Battalions to be inlisted for 3 Years: that many of those Batallions are already officered, and are filling up fast.
The Captain informs that 2 large Ships were ready to sail from Boston when he put to sea: as soon as they arrive I shall forward to You any interesting News they may bring.
I have taken the Liberty of inclosing a Letter in your Packet to Alderman Lee, the better to avoid the Nantes Post mark which I suspect condemns many of our Letters in England; it is directed, as by his Desire are all my Letters to him, to Mr. Browne. Your forwarding it will add further Obligations to those already conferred on Honorable Sir Your most obedient Humble Servant
Nathan Rumsey.
 
Addressed: To The Honorable / Doct. Benjamin Franklin / at / Paris. / per Mr. Defransey.
Notation: Nathan Rumsey March 8. 77.
